Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States as to the items marked “A” and initialed HG (Commodity Specialist’s Initials) by Commodity Specialist H. Golub (Commodity Specialist’s Name) on the invoices covered by the subject protest and assessed with duty at 40% ad valorem under Item 708.27 of the Tariff Schedules of the United States, as follows:
1. That said merchandise consists of small glass discs, known as reticles, which have a mirror-like surface etched with lines and numbers and are mounted in metal frames.
2. That said reticles are chiefly used as integral and essential parts of analytical balances having a sensitivity of 5 centigrams or better, of the type provided for in Item 711.08 of the Tariff Schedules.
IT IS FURTHER STIPULATED AND AGREED that the protest listed on the attached schedule be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiffs, to be *668under item 711.08 of the Tariff Schedules of the United States, as parts of balances, dutiable at 25 percent ad valorem.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.